Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) because the number and nature of the amendments to date make it difficult to consider the application.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the original version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no 
The amendment filed on 10/6/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the changes to the drawings to add to Fig 6 the numerals 60, 62, 64 and 66 to show “openings” originally described in the specification text (the numerals themselves are non-original and were added to the specification text during prosecution to show the openings in now cancelled Figure 8. Fig 8 was found by the PTO to constitute New Matter). However, there is nothing in the original specification text that supports the addition of the numerals 60-66 to Fig 6. For example, original Fig 6 shows a carrier 50 and compartments 45, 46, 47 and 48 therein. Moreover, the original figure shows compartment lips 52, 54, 56 and 58. Therefore, one looking at the carrier from the perspective of Fig. 6 would be unable to . 
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to because Fig 6 as now labelled to specifically show openings 62-66 is confusing. What is the extent of each of the openings as now shown in Fig 6? The inner circle (around each numeral 62-66) or something else? That circle would appear to be the bottom of each compartment in Fig 6 (since the drawing appears to show the compartments, including their lips, held within the carrier 50), although this is not expressly taught in the specification. The new labels should be deleted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each independent claim recites the limitation “during exposure to extremely high heat during baking or cooking”. The feature is insufficiently described in the specification. The specification extremely high heat during baking or cooking” (including, given the reference to “extreme temperatures” in the same paragraph, no indication whatsoever as to what temperatures applicant would consider to be extreme, even in the context of what is being described).  The examiner notes in the above regard that given the requirement in the Statute for a written description in full, clear, concise and exact terms, one should not have to guess, as apparently one has to do in this case, exactly what applicant means by extremely high heat during baking or cooking.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the features indicated above as not being well described in the specification cannot be properly interpreted either. So, for example, it is not clear what would constitute “extremely high heat during baking or cooking” in the invention of the applicant.
The claims are also indefinite because each independent claim requires only first and second compartments while also requiring one pair of openings or two pairs of openings with the first and second compartments received in the one or two pairs of openings. In the case of the two pairs of openings, the configuration of the tray intended to be encompassed in the claims is not clear. Are the two compartments received in a single pair of the two pairs of openings (with the other 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabin et al. (5,899,353) in view of Galluch (2007/0108089) and Gics et al. (5,632,924). 
Sabin discloses a multi-compartment food tray in the embodiment of Figs 4 and 4A. It has first and second compartments (any two frusto-conical members 36) and one or two pairs of openings for receiving the first and second compartments as best understood in divider area” is visible on the carrier (between any two adjacent openings or between four openings comprising two openings adjacent another two openings in an adjacent row). 
Additionally, since the instant application specification at page 8 paragraph 1 cites the baking of muffin mix, the examiner finds that the claimed “extremely high heat during baking or cooking” includes the range of temperatures used to bake applicant’s muffins, in spite of the noted indefiniteness. Additionally, the examiner finds that similar temperatures would be used to bake the cake ingredients 102 disclosed in Sabin, since cake mix and muffin mix are similar. Thus, Sabin meets the “extremely high heat during baking or cooking” limitation. 
Still further, since the compartments and carrier in Sabin are not intended to separate from one another during baking of the cake ingredients, the carrier and compartments form an inseparably coupled interface as also claimed in claims 1 and 3-20.
Sabin does not mention construction from paperboard (including coated paperboard). Additionally, the compartments in Sabin do not appear to have lips by which they are coupled to the carrier. Finally, Sabin shows a carrier having more than four openings. Therefore, what Sabin is missing per the obviousness enquiry is: 
(1) construction from paperboard material (including coated paperboard material);
(2) the compartments having lips to couple with the carrier to  form the inseparably coupled interface; and 

Galluch is applied to meet (1) and (2). Thus Galluch shows that (1) and (2) are conventional in the type of tray disclosed in Sabin. Moreover, in view of the similarities between the form of the Sabin and Galluch trays, and of the fact that they are both used for baking similar items, it would have been obvious in view of Galluch to construct the Sabin tray from the bakeable paperboard of Galluch, in order to provide an economical construction for the Sabin tray (one that would still allow for containment of the food before, during and after its 
Gics is cited to meet (3). That is to say Gics shows that it is conventional to construct baking trays to have only two or four compartments as claimed. See column 3 line 51 and Fig 8. Therefore, it would also have been obvious to construct the tray of Sabin to have only one or two pairs of the openings noted above for Sabin, for convenience. For example, this would allow for baking and storing a pair or two pairs of ice cream cone cakes at the option of a user of the Sabin apparatus. 
Providing Sabin with only one or two pairs of openings in this fashion would make for the Sabin carrier to uninterruptedly extend from edge to edge except for only the one or two pairs of openings as claimed (since as indicated above, the Sabin carrier does not have features such as the perforations in Galluch). In the above regard the preferable, and therefore can be absent consistent with the Sabin disclosure (without modification). Note column 3 line 3.
However, it would also have been obvious under 35 USC 103 not to provide handle members 92 to the Figs 4 embodiment in Sabin, or to provide the handle members in the form of notches 90 (as in the Fig 3 embodiment) to simplify construction and make the apparatus more economical. In this event also, the carrier of Sabin uninterruptedly extends from edge to edge except for the first and second pair of openings.
Features such as different volume compartments, specific coatings and coating the compartments but not the carrier, as claimed in the dependent claims would also have been obvious to provide to Sabin depending on the application, given the level of skill in the art. You want to make cakes of different sizes? So make the compartment volumes different. You want to bake the product in the compartments before uniting them with the carrier, so the carrier is only used for post . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant admits that “Conventional food trays have been manufactured to not only function as a packaging container for food, but also as a container for food preparation and/or reconstitution, such as heating, cooling, freezing and thawing of food.”. Note the specification at page 1 first full paragraph. However, applicant appears to suggest that these conventional food trays are not made from paperboard materials. See the remainder of page 1 of the specification and page 2 paragraph 1. 
However, applicant also then admits that “manufacturers have developed food trays that are made from paperboard materials”. See the specification at page 2 paragraph 2. Thus, applicant further states that “Such experimentation has provided food trays that are durable during transportation as well as safe during food reconstitution”. Therefore, the examiner notes that applicant characterizes this admitted prior art as “experimentation” and does not specifically include the aforementioned function of food preparation (or the previously described heating, cooling freezing and thawing) within the knowledge in the prior art of food trays made from paperboard. 
Furthermore, according to applicant, the “manufacture of multi-compartment food trays made from paperboard materials have suffered one or more drawbacks”. Specification page 2 paragraph 2. Next, the specification describes one conventional multi-compartment food tray 10 that is manufactured in a stamping process. See the specification at page 3. Additionally, the specification lists disadvantages of the known tray including “limitations on the sizes and configurations that can be manufactured while providing the requisite strength to the finished tray”. Such limitations of that particular multi-compartment food tray 10 appear to include the spacing of divider wall surface 17 from scalloped flange surface 15 and a resulting reduction in 
In view of these descriptions it appears that applicant views the construction of a paperboard multi-compartment food tray wherein compartments are inserted into openings in a carrier and then affixed to the carrier as being inventive. For example, such a construction appears to avoid the stamping construction of the one known tray 10 described in the application specification. Additionally it appears from the above noted description that applicant may also view the construction of such a tray to facilitate food preparation, including heating or baking the food, as being inventive. Some other features that applicant appears to believe are the invention of the applicant are originally recited in the claims or added thereto by amendment during prosecution. These include an inseparably coupled interface between the carrier and compartments during baking or cooking, and the carrier 
Starting from the beginning, the prior art of record shows that it has long been conventional in prior art multi-compartment tray construction generally, to form compartments and a carrier integrally or to form them separately and unite the two by inserting the compartments into openings in the carrier and adhering or otherwise affixing the compartments to the carrier. Compare Figs 8 and 9 of U.S. 2,784,539 to Silver issued March 12, 1957 that show both constructions, and in the case of the latter construction note the use of flanges on the compartments to adhere the compartments to the carrier. Note also in this construction that the carrier is paperboard. Note further that the carrier has divider areas between the compartments and that the carrier uninterruptedly extends from edge to edge except for the openings, to mention some of the claimed features applicant appears to believe are the invention of the applicant. See Figs 2, for example.

Granted, the presence of these fracture lines may mean that the carrier does not uninterruptedly extend from edge to edge except for the compartment openings. The same may be true given the presence of holes 7 to form engagement seats 8 (to enable grasping by automated equipment). However, the fracture lines and holes do not have to be present. If one is not going to separate parts of the tray from each other or use the tray with the noted automated equipment, why 
Thus, Spreen 1,688,888 patented October 23, 1928, also discloses a multi-compartment food tray comprising a carrier and compartments inserted into openings in the carrier, the compartments further being attached to the carrier. At least the compartments in the Fig 4 embodiment are made from paper. Clearly this carrier also has no interruptions (other than the openings therein) because none are needed. Thus, this carrier uninterruptedly extends from edge to edge except for the compartment receiving openings (and the compartments themselves). 

Circling back to bakeable paper and  paperboard trays per se (not just ones having the multi-compartment and carrier constructions discussed thus far), the prior art of record adds to the admissions of prior art by the applicant and also makes it clear that such trays have been around for many decades. So see Sloan et al. (6,869,059) that appears to have a similar construction to Prior Art Figs 1-2 disclosed in the subject application. In this case the reference expressly teaches cellulosic materials like coated paper pulp and temperatures in the 450 degrees Fahrenheit range. 
paperboard, not one formed from paper pulp. These have clearly been around for a while. 
The unapplied prior art of record demonstrates that one of ordinary skill in the art has long had the skill necessary to construct a tray from coated paperboard materials that can be used to bake to relatively high temperatures. So take that knowledge and apply it to the multi-compartment food tray construction that is also disclosed in the prior art. Now look back at the modification of Sabin in view of Galluch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736